Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application claims priority to and the benefit of U.S. Provisional Application No. 62/809,407 filed February 22, 2019

Status of the Claims
The amendment dated 04/27/2022 is acknowledged.  Claims 1-2, 6-7, 10, 12, 15, 17, 21, 23, 36, 38-39, 41-42, 44, 47 and 74-76 are pending.  Claims 36, 38-39, 41-42, 44 and 47 are withdrawn from consideration.  Claims 1-2, 6-7, 10, 12, 15, 17, 21, 23 and 74-76 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 04/27/2022 is acknowledged.  Claims 36, 38-39, 41-42, 44 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2022.  Claims 1-2, 6-7, 10, 12, 15, 17, 21, 23 of group 1 were elected in the reply filed on 04/27/2022.   Claims 74-76 are newly added claims that read on elected group 1.   


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Claim Objections 
Claims 6-7, 21 and 74-75 are objected to for the following informalities:
Claim 6-7, 21 and 74-75 are objected to as being dependent to a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, 12, 15, 17, 23 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durocher et al. “Durocher” (Journal of Virological Methods, 2007, 144(1-2):32-40).
	The claims are directed to a method for adeno-associated virus (AAV) vector production, the method comprising: (a) culturing mammalian cells in suspension culture; (b) transfecting the mammalian cells with an AAV transfer vector using a transfection reagent; (c) contacting transfected cells with an enhancer; (d) culturing the transfected cells in suspension culture for a period of time sufficient for expression of the AAV vector, thereby producing a transfected AAV cell culture; (e) harvesting AAV from the transfected AAV cell culture. 
	Regarding claims 1-2, 10, 12, 15, 17, 23 and 76, Durocher discloses HEK293 cell lines stably expressing Epstein Barr virus Nuclear Antigen-1 (293E) grown as suspension culture in low-calcium-SFM supplemented with 0.1% Pluronic F-68, 1 % bovine calf serum (BCS), 50ug/ml Geneticin G418 and 10 mM Hepes. Tile two cell Lines were routinely maintained at exponential phase in 125-mL shaker flasks containing 20 rnl of appropriate medium. The flasks were agitated at 120 rpm at 37°C in a humidified, 5%-enriched C02 and water-jacketed incubator. A 3.5-L Chemap type SG bioreactor was used to assess the scalability of the process. The working volumes were adjusted to 3.0 L.  The mixing was assured by two sets of 45° pitched-blade impellers with a ratio of impeller diameter to bioreactor diameter of 0.5 and two side-mounted vertical baffles located next to the upper impeller.  A Chemap control unit was used to maintain the stirring speed at100 rpm. Surface aeration was applied with a gas mix of nitrogen, carbon dioxide and oxygen at gas flow rate of 300 standard cubic centimeter per minute (sccm). The dissolved oxygen tension (pO2) was monitored by a polarographic oxygen electrode and controlled at 40% air saturation by surface aeration.  The temperature was maintained at 37°C by heated water circulating through a jacket. The pH was measured with a gel-filled electrode and controlled at 7.15 with CO2 at the beginning of the run and with NaHCO3(7.5%, w/v) during the cells' exponential growth phase. Bioreactors were seeded at 0.25x 106ceils/mL and transfected with the DNA/PEI complexes 24 h pot-inoculation, when a density of 0.5 x 106cells/mL was typically reached as described in small scale production of rAAV2 vectors. in the case of the mouse interferon-13 production, the bioreactor was seeded at 0.33 x 106 cells/ml and transfected 48 h post-inoculation at a cell density of
0.8 x 106celis/mL.  
Further, Durocher discloses the method of extraction and purification of AAV2 for the baculovirus/insect cell system which was implemented for rAAV-IFN-B produced by transfection of 293 cells. At 48 h post-transfection, cells were harvested by centrifugation and were resuspended in Lysis Butter (50 mM Tris, 2 mMMgCl2, 5 U Benzonase/million cells) to get a final cell density of 10 million cells/ml.  The cells in lysis buffer were incubated for30 min. at room temperature. A concentrated MgSO4 solution was added to obtain a final concentration of 37.5 mM MgSO4 and was incubated again for 30 min. Then the mixture was subjected to three freeze/thaw cycles using ethanol/dry ice mixture and 37° C water bath. It was centrifuged and the supernatant containing AAV-IFNB was filtered using 0.8/0.2 um Acropak filter with Supor membrane. AAV-IFNB present in the supernatant was then captured by ion exchange chromatography and the eluate was further purified by hydrophobic interaction chromatography.  In Durocher, recombinant AAV-GFP was produced in a 3.5-L bioreactor run with a working volume of 2.9 L with 293F eel! line to assess the scalability of the process. The rAAV-GFP was used as a model so that parameters such as transfection efficiency and infective viral particle yield could be easily determined.  Fig. 4 shows rAAV-GFP production at 24 and 48 hpt using the 293F cell line grown in serum-free medium. At 24 hpt, 40% of cells were transfected, and this value increased to 47% at 48 hpt (Fig. 4A). Infectious titer reached 1.7 x 108IVP/mL (pellet+ supernatant) at 48 hpt (Fig. 48), a value similar to that obtained previously at small scale in shake flasks (Fig. 2C}. Table 3 summarizes the results obtained from three 3.5 L bioreactor runs using 293E or 293F cell lines in 1% serum (LC-SFM) or serum-free media. The IVP titers varied from 2.8 x 107 to 15 x 107 IVP/ml when productions were carried out in 1% -serum or serum-free media.  In serum containing medium the ratio of VG:IVP obtained by 293E cells (Table 3) was 107:1 and 37:1 for Run #1 and #2, respectively. The serum-free medium produced a similar ratio of 210:1 VG;IVP; however, the infective viral particle titer was two to five times higher than that produced in serum contaiing medium.  This increased titer at the bioreactor scale demonstrated the scalability of the process to produce viral particles for clinical studies by using serum-free medium (see e.g. page 35, second column, item 2.1 to page 38, second column, item 3.7).
Therefore, the cited prior art anticipates the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648